Citation Nr: 0946157	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  07-01 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
claimed as a congenital heart disorder, including as 
aggravated by active duty for training (ACDUTRA).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February to June 1970, 
and thereafter in the New York Army National Guard.  

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In the 
present case, the Board finds that additional development is 
required in order to satisfy VA's obligations under the VCAA.  

First, in his February 2006 claim, the Veteran indicated that 
his cardiovascular disease was aggravated or caused by 
ACDUTRA.  As such, his medical and personnel records should 
be obtained from the New York Army National Guard.  

Next, a review of the record reveals that there are 
outstanding post-service private treatment records.  
Specifically, in the Veteran's undated statement, he 
indicated that he was treated for heart symptoms in 1976 and 
diagnosed with either hypertrophic cardiomyopathy or a 
subendocardial infarction.  

He also reported that he subsequently went to a cardiologist 
named Stampfer and told he had hypertrophic cardiomyopathy.  
He reported that in 1980 he was put in the protocol at the 
National Institutes of Health (NIH) for hypertrophic 
cardiomyopathy and was treated by medication from 1980-87.  
An attempt to obtain these records should be undertaken.

In addition, the Board finds that a VA examination should be 
undertaken to address the issue of whether the Veteran's 
cardiovascular disease was incurred in or aggravated by 
service or his periods of ACDUTRA.

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development; a 
determination should be made as to whether there are any 
additional records that should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain medical and personnel records 
from the New York Army National Guard.  
If the records are not available, that 
should be noted in the file.

2.  Request that the Veteran provide (i) 
the name and address of the facility 
where he received treatment for 
cardiovascular symptoms in 1976, (ii) the 
address of the physician named Stampfer 
who diagnosed him with hypertrophic 
cardiomyopathy, and (iii) provide a 
waiver for records from NIH for the 
period 1980-1990.  Then, upon receipt of 
the proper waivers, request all treatment 
records from the facilities. 

3.  Thereafter, schedule the Veteran for 
an examination to determine the 
relationship, if any, between his 
cardiovascular complaints and active duty 
service or ACDUTRA.  

The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.

Specifically, the examiner is requested 
to express an opinion as to the 
following:

Does the record establish that it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the Veteran's cardiovascular complaints 
had their onset during service or are in 
any other way causally related to service 
or ACDUTRA?

In responding to this question, the 
examiner should indicate the degree to 
which the opinion is based upon the 
objective findings of record as opposed 
to the history as provided by the 
veteran.

4.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

